Exhibit 10.2

April 14, 2010

 

Philippe P. Dauman

c/o Viacom Inc.

1515 Broadway

New York, NY 10036

Dear Mr. Dauman:

Viacom Inc. (“Employer” and, together with its subsidiaries, the “Company”),
having an address at 1515 Broadway, New York, New York 10036, agrees to amend
and restate your employment agreement, originally dated September 5, 2006 (the
“Original Employment Agreement”) and subsequently amended on March 21,
2007, April 24, 2007 and August 28, 2008 and to continue to employ you and you
agree to continue such employment upon the terms and conditions of this amended
and restated agreement (this “Agreement”). This Agreement is effective as of
April 14, 2010 (the “Amendment Date”).

1.    Term. The term of your employment hereunder commenced on September 5, 2006
(the “Start Date”) and, unless terminated by Employer or you pursuant to
paragraph 10 or otherwise terminated pursuant to paragraph 9 or 11, shall
continue through and until December 31, 2016. The period from the Start Date
through December 31, 2016 shall hereinafter be referred to as the “Employment
Term” notwithstanding any earlier termination of your employment pursuant to
paragraph 9, 10 or 11.

2.    Titles and Authority.

(a)  Officer Positions and Reporting Lines. You will have the title of President
and Chief Executive Officer of Employer and will have the full powers,
responsibilities and authorities customary for the chief executive officer of
corporations of the size, type and nature of Employer, including, without
limitation, those powers, responsibilities and authorities you had immediately
prior to the Amendment Date. You will report solely and directly to the Board of
Directors of Employer (the “Board”) and, for so long as Sumner M. Redstone
serves as Executive Chairman and Founder of Employer, to the Executive Chairman
and Founder. Other than when Sumner M. Redstone is serving as the Executive
Chairman and Founder, you will be the highest ranking executive of the Company.

(b)  Direct Reports. The heads of the Company’s three business units (MTV
Networks, Paramount Motion Picture Group and BET Networks) and of any business
units and operating divisions added in the future, and all executive officers of
the Company, will report solely and directly to you. Notwithstanding the
preceding



--------------------------------------------------------------------------------

sentence, you shall have the authority to cause any business unit or operating
division head, and any executive officer of the Company, to report directly to
another executive officer of the Company.

(c)   Service on the Board and with Subsidiaries. You currently serve as a
member of the Board and will continue that service following the Amendment Date.
The Board will nominate you for reelection to the Board at the expiration of
each term of office, and you agree to serve as a member of the Board for each
period for which you are so elected. You shall, subject to your election as such
from time to time and without additional compensation, serve during the
Employment Term in such additional offices of comparable or greater stature and
responsibility in the subsidiaries of Employer and as member of any committee of
the Board or of the board of directors of any of Employer’s subsidiaries, to
which you may be appointed or elected from time to time.

(d)   Full-Time Services and Other Activities. During your employment under this
Agreement, you agree to devote your entire business time, attention and energies
to the business of the Company, except for vacations, illness or incapacity.
However, nothing in this Agreement shall preclude you from serving as a member
of the board of directors of any charitable, educational, religious,
entertainment industry trade, public interest or public service organization, in
each instance not inconsistent with the business practices and policies of the
Company, or from devoting reasonable periods of time to the activities of the
aforementioned organizations or from managing your personal investments,
provided that such activities do not materially interfere with the performance
of your duties and responsibilities hereunder. Except for your service on
(A) the Board, (B) the board of directors of Employer subsidiaries, (C) the
board of directors of Lafarge, S.A. or (D) the board of directors or similar
governing body of your family foundation and of any other entity all of the
beneficial interests of which are owned by you and/or members of your family
and/or Thomas E. Dooley and/or members of his family, you shall not serve on the
board of directors or similar governing body of any business company or other
business entity without the prior consent of the Board. The Board recognizes
that you have personal investments directly or indirectly (through commingled
investment funds) in media/entertainment companies (i) which are private
companies and which are identified on Schedule A hereto and (ii) in which you
own not more than two percent (2%) of any of the debt or equity securities (or
options or other rights to purchase the debt or equity securities) and which are
business organizations that are filing reports with the Securities and Exchange
Commission pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) (the “Public Company Investments”). In
addition to your right to generally manage your personal investments as set
forth above, you specifically may retain the investments identified on Schedule
A and the Public Company Investments, and make new (X) Public Company
Investments, (Y) investments in any company identified on Schedule A and
(Z) investments in commingled investment funds which hold interests in
media/entertainment companies. In each of the foregoing cases, you shall retain
or make such investments only as a “passive” investor without managerial or
supervisory rights. In the event that the Company transacts business with or
proposes to enter into any transaction with any company identified on Schedule
A, you will recuse yourself from all

 

2



--------------------------------------------------------------------------------

decisions relating to such business or transaction (whether on behalf of the
Company or such other entity).

(e)   Location. You shall render your services under this Agreement from
Employer’s executive offices in the New York metropolitan area (except for
services rendered during business trips as may be reasonably necessary), and you
shall not be required to relocate outside of the New York metropolitan area.

3.     Cash Compensation.

(a)   Salary. During the Employment Term after the Amendment Date, Employer
shall pay you a base salary at the annual rate of Three Million Five Hundred
Thousand Dollars ($3,500,000) per annum. The Compensation Committee of the Board
(the “Compensation Committee”) will review your salary at least annually and may
increase (but not decrease, including as it may be increased from time to time)
the same. The result of each such annual review shall be reported to you by the
Compensation Committee promptly after it occurs. The amount of annual base
salary actually paid to you will be reduced to the extent you elect to defer
such salary under the terms of any deferred compensation or savings plan or
arrangement maintained or established by the Company. Your annual base salary
payable hereunder, without reduction for any amounts deferred as described in
the preceding sentence, is referred to herein as the “Salary”. Employer shall
pay the portion of the Salary not deferred at your election in accordance with
its generally applicable payroll practices for senior executives, but not less
frequently than in equal monthly installments.

(b)  Annual Bonus Compensation. In addition to your Salary, you shall be
eligible to earn an annual cash bonus for each whole or partial year during the
Employment Term, determined and payable as follows (the “Bonus”):

(i)  Your Bonus for each whole year during the Employment Term will be based
upon achievement of one or more performance goals established by the
Compensation Committee, which may include individualized performance goals
applicable uniquely to you, and shall be determined in accordance with the
Employer’s Senior Executive Short-Term Incentive Plan, as the same may be
amended from time to time (together with any successor plan, the “Senior
Executive STIP”). Any company-wide financial performance goal(s) applicable to
you will, under the Senior Executive STIP, be the same as the performance
goal(s) used to determine the amount of bonus payable to any other executive of
Employer who participates in the Senior Executive STIP and who has
corporate-wide responsibilities; provided, however, that, for each shortened
performance period described in paragraph 3(b)(iii) below, the applicable
performance goal shall be adjusted to reflect budgeted Company performance for
such shortened performance period. You shall have the opportunity to make
suggestions to the Compensation Committee prior to the determination of the
performance goal(s) for the Senior Executive STIP for each performance period,
but the Compensation Committee will have final power and authority concerning
the establishment of such goal(s).

 

3



--------------------------------------------------------------------------------

(ii)  Your target bonus for each whole year during the Employment Term starting
in 2010 shall be Twelve Million Dollars ($12,000,000); provided that the
Compensation Committee will review your target bonus at least annually and may
increase (but not decrease, including as it may be increased from time to time)
the same. The result of each such annual review shall be reported to you by the
Compensation Committee promptly after it occurs. Your target bonus, as it may be
so increased from time to time, is referred to herein as the “Target Bonus”. As
the actual amount payable to you as Bonus will be dependent upon the achievement
of performance goal(s) referred to in paragraph 3(b)(i), your actual Bonus may
be less than, greater than or equal to the Target Bonus. In no event, however,
will your Bonus for any full fiscal year be greater than two (2) times the
Target Bonus.

(iii)  The Company has changed its fiscal period from the calendar year to a
fiscal year ending each September 30, with the transition period to be the short
year January 1 – September 30, 2010. As a result of this change, the Employment
Term after the Amendment Date may include two shortened performance periods:
(x) a short fiscal year January 1 – September 30, 2010 and (y) a partial Company
fiscal year October 1 – December 31, 2016. Your annual Target Bonus for these
periods will be pro rated to reflect the shorter performance periods.

(iv)  Your Bonus for any year shall be payable by the last day of the second
month of the following fiscal year. For the avoidance of doubt, it is understood
that you will receive the Bonus to which you are entitled for each whole and
partial fiscal year in which you were employed, even if you are not employed on
the payment date described in the preceding sentence or on the actual date on
which bonuses are paid for such year.

(v)  In the event that the current Senior Executive STIP is amended or
terminated, you will be given an opportunity under the amended or successor plan
to earn bonus compensation equivalent to the amount that you could have earned
under this paragraph 3(b) but subject to the same limitations.

4.    Long Term Compensation. In addition to your Salary and Bonus, you shall
receive the following grants of long-term compensation under the Employer’s 2006
Long-Term Management Incentive Plan (together with any successor plan, the
“LTMIP”):

(a)  Stock Option Grants.

(i)  In periods prior to the Amendment Date, you received awards in respect of
Employer’s Class B Common Stock (the “Shares”).

(ii)  For periods after 2009 and continuing for so long as you remain employed
pursuant to this Agreement, you will receive an annual award of stock options
with a value, determined under the Financial Accounting Standards

 

4



--------------------------------------------------------------------------------

Codification (FASB ASC) Topic 718, employing the same assumptions and
methodologies as used for Employer’s financial statements, of Six Million
Dollars ($6,000,000). Each award of stock options will have a per share exercise
price equal to the per share closing price of the Shares on the date of grant, a
term of eight years and will vest in four equal annual installments on the first
four anniversaries of the grant date (or, if earlier, on the last day of the
Employment Term) assuming that your employment with Employer continues through
the relevant vesting date (but subject to accelerated vesting as provided in
this Agreement). Each annual award of stock options pursuant to this paragraph
4(a)(ii) will be made to you at the same time that Employer awards stock options
to its other senior executives, but no later than June 30 of each calendar year.

(iii)  In addition to the annual stock option awards described in
paragraph 4(a)(ii), on the third business day following the date (the
“Announcement Date”) on which the Company publicly announces the extension of
the Employment Term pursuant to this Agreement, you will receive an award of
stock options under the LTMIP to purchase an aggregate of two million
(2,000,000) Shares with a per share exercise price equal to the per share
closing price of the Shares on such date. The stock options awarded to you on
the Announcement Date shall have a term of eight years and shall vest in four
equal annual installments on the first four anniversaries of the Announcement
Date assuming that your employment with Employer continues through the relevant
vesting date (but subject to accelerated vesting as provided in this Agreement).

(iv)  Except as otherwise provided herein, your stock options will have
exercisability, expiration and other terms and conditions that conform to
Employer’s standard practices for stock options awarded to senior executives and
that are no less favorable to you than the terms applicable to any other senior
executive of the Company awarded stock options at the same time. Any Shares
delivered upon exercise of any stock options granted pursuant to this Agreement
will be fully vested and nonforfeitable and registered on Form S-8 or a
different registration statement of similar import.

(v)  Following the termination of your employment with Employer for any reason
other than a termination of your employment pursuant to paragraph 10(a), any
stock options granted to you by the Employer either before, on or after the
Amendment Date shall remain outstanding and exercisable until the end of the
three (3) year period from the Termination Date (as defined in Section 10(d)(i))
or, if earlier, the stock option’s normal expiration date; provided that, if the
applicable option award specifically provides for a longer post-employment
period to exercise such option, such longer period shall apply. By executing
this Agreement, the parties agree that any stock options granted to you prior to
the Amendment Date shall be deemed amended to reflect the provisions of this
paragraph 4(a)(v).

(b)  Performance Share Units. Beginning with calendar year 2007 and continuing
for so long as you remain employed pursuant to this Agreement, you will also

 

5



--------------------------------------------------------------------------------

receive an annual award of performance share units (“PSUs”) under the LTMIP.
PSUs are notional units of measurement and represent the right to receive a
number of Shares determined on the basis of the performance of the Shares in
comparison to the performance of the common stock of companies comprising the
Standard & Poor’s 500 Composite Index (the “S&P 500”) (as adjusted as described
below), on the terms and conditions set forth in this Agreement.

(i)  Grants of PSUs. Awards of PSUs will be made to you as of January 1 of each
year during the Employment Term (each a “Grant Date”), with the first award
having been made as of January 1, 2007. The target amount of Shares for each
annual award of PSUs (the “Target Award”) is determined by dividing Six Million
Dollars ($6,000,000) by the average per share closing price of the Shares on the
New York Stock Exchange (or other principal stock exchange on which the Shares
are then listed) for the 10 trading days prior to the Grant Date, rounded up to
the nearest whole Share. The date as of which the number of Shares to be
received under each award shall be computed (that award’s “Determination Date”)
will be the December 31 immediately preceding the third anniversary of the Grant
Date (including for awards the third anniversary of whose Grant Date will occur
after the end of the Employment Term), provided, however, that in the event your
employment with Employer terminates in a Qualifying Termination (as defined
below) prior to the third anniversary of the Grant Date of an award of PSUs, the
Determination Date for such award will be the effective date of your termination
of employment. (By way of illustration, except in the case of a Qualifying
Termination the Determination Date for your award of PSUs for 2007 was
December 31, 2009.) Each award of PSUs will be forfeited in full, and no Shares
will be delivered to you in connection therewith, if your employment with
Employer terminates before the Determination Date for the award for any reason
other than a Qualifying Termination.

(ii)  Valuation of PSUs. As of the Determination Date for an award of PSUs, the
TSR (as defined below) of the Shares over the relevant Measurement Period (as
defined below) will be measured against the TSR of the common stock of the
companies comprising the Reference Group (as defined below) over the same
Measurement Period. Subject to paragraph 4(b)(iii), the percentile ranking of
the TSR of the Shares as compared to the companies comprising the Reference
Group will be used to calculate the number of Shares that you will receive, in
accordance with the following schedule (the “Schedule”).

 

6



--------------------------------------------------------------------------------

 

Schedule

 

 

•    If Employer achieves less than the 25th percentile TSR, the award of PSUs
will be forfeited

 

 

•    If Employer achieves the 25th percentile TSR, the number of Shares to be
delivered under the award will be 25% of the Target Award

 

 

•    If Employer achieves the 50th percentile TSR, the number of Shares to be
delivered under the award will be 100% of the Target Award

 

 

•    If Employer achieves the 100th percentile TSR (that is, if it is the first
ranked company in the Reference Group for TSR), the number of Shares to be
delivered under the award will be 300% of the Target Award

 

For Employer achievement at any intermediate points between the 25th and 50th
percentile, or between the 50th percentile and the 100th percentile, the number
of Shares to be delivered will be interpolated between the respective Shares
delivered at such percentiles. For example, if Employer were to achieve the 70th
percentile TSR, the number of Shares to be delivered would be 180% of the Target
Award.

(iii)  EPS Valuation Rule. Notwithstanding the valuation principles set forth in
paragraph 4(b)(ii), if, for the Measurement Period for any award of PSUs,
(x) Employer achieves less than the 50th percentile TSR, and (y) its earnings
per share (“EPS”) exceed a hurdle specified by the Compensation Committee, then
the number of Shares to be delivered under the award will equal the arithmetic
average of the Target Award and the number of Shares that would be received
under the award pursuant to the Schedule, rounded up to the nearest whole Share.
The EPS hurdle in respect of an award of PSUs will be established and approved
by the Compensation Committee no later than September 30 of the year in which
occurs the Grant Date of such PSUs, will consider, in a manner determined by the
Compensation Committee, earnings throughout the Measurement Period and not just
the earnings for a limited part of the Measurement Period (considering, for
example and not by way of limitation, trends in the earnings over the
Measurement Period, or cumulative earnings during the Measurement Period, rather
than, for example, considering only the earnings for a single year of the
Measurement Period) and will be consistent with the strategic plan for the
Company approved by the Board. You will have the opportunity to make suggestions
to the Compensation Committee regarding the establishment of the EPS hurdle, but
the Compensation Committee will have final power and authority concerning the
establishment of the hurdle.

 

7



--------------------------------------------------------------------------------

(iv)  Vesting; Delivery; Registration. Shares delivered in settlement of a PSU
award will be delivered as follows:

 

  a.

If Employer achieves at least the 50th percentile TSR, Shares will be delivered
no later than four (4) weeks following the Determination Date for such award;
and

 

  b.

If employer does not achieve at least the 50th percentile TSR, (I) a number of
shares determined pursuant to the Schedule will be delivered no later than four
(4) weeks following the Determination Date and (II) any incremental Shares to
which you are entitled by virtue of paragraph 4(b)(iii) will be delivered on the
second business day following the delivery of Employer’s audited financial
statements in respect of the last year of the applicable Measurement Period (so
that it can be determined whether or not Employer attained the EPS hurdle in
respect of such award).

All Shares delivered in settlement of PSUs shall be fully vested and
nonforfeitable and registered on Form S-8 or a different registration statement
of similar import. You may elect to satisfy required tax withholding in respect
of the delivery of such Shares by having Employer withhold from such delivery
Shares having a fair market value equal to the amount of such required
withholding.

(v)  Definitions. For purposes of this paragraph 4(b), the following definitions
shall apply:

 

  a.

The “Measurement Period” for your awards of PSUs will be determined as follows:
(I) the Measurement Period for your award of PSUs for 2007 began on September 9,
2006 and ended on December 31, 2009; (II) the Measurement Period for your award
of PSUs for 2008 began on September 9, 2006 and will end on December 31, 2010;
and (III) the Measurement Period for your award of PSUs for 2009 and subsequent
years will begin on the Grant Date for the Award (which shall always be
January 1) and end on the December 31 immediately prior to the third anniversary
of the Grant Date; provided, however, that if your employment with Employer
terminates in a Qualifying Termination, the Measurement Period for any
outstanding PSU award whose Determination Date has not yet occurred shall be as
follows: (X) for your 2007 and 2008 PSU awards, the period beginning on
September 9, 2006 and ending on the effective date of your Qualifying
Termination and (Y) for each of your other PSU awards, the period beginning on
the date that is three years before

 

8



--------------------------------------------------------------------------------

the effective date of your Qualifying Termination and ending on the effective
date of your Qualifying Termination.

By way of illustration: If you were to experience a Qualifying Termination on
March 1, 2011, you would have outstanding PSU awards for 2009, 2010 and 2011
(your awards for 2007 and 2008 would previously have been valued and settled),
and the Measurement Period for each such award would be the period from March 1,
2008 through March 1, 2011.

 

  b. Your employment with Employer will be considered to have terminated in a
“Qualifying Termination” if (I) your employment is terminated by Employer
without Cause (as defined in, and subject to the terms and conditions of,
paragraph 10(a)); (II) you resign from employment for Good Reason (as defined
in, and subject to the terms and conditions of, paragraph 10(b)); (III) your
employment terminates by reason of your death or your incapacity as provided in
paragraph 9; or (IV) your employment terminates for any reason on the last day
of the Employment Term.

 

  c. “Reference Group” means, with respect to any award of PSUs, all companies
whose common stock is included in the S&P 500 at the start of the Measurement
Period for that award (other than (I) companies that cease to be included in the
S&P 500 during the Measurement Period solely due to merger, acquisition,
liquidation or similar events changing the identity and nature of the company
and (II) companies that cease to be included in the S&P 500 other than on
account of events described in the preceding clause (I) and which also cease to
have common stock publicly traded on an exchange or on a recognized market
system or the over-the-counter market).

 

  d.

“TSR” means for the Shares and for the common stock of each company in the
Reference Group, the percentage change in value (positive or negative) over the
relevant Measurement Period as measured by dividing (i) the sum of (A) each
company’s cumulative value of dividends and other distributions in respect of
its common stock for the Measurement Period, assuming dividend reinvestment, and
(B) the difference (positive or negative) between each company’s common stock
price on the first and last day of the Measurement Period (calculated on the
basis of the

 

9



--------------------------------------------------------------------------------

average closing prices over the 20-day trading period immediately prior to the
first day of the Measurement Period (except that in the case of the PSU awards
for 2007 and 2008, the closing price on September 9, 2006, rather than a 20-day
average, will be used) and the average closing prices over the 20-day trading
period immediately prior to the relevant Determination Date, in each case, as
reported by Bloomberg L.P. (or such other reporting service that the
Compensation Committee may designate from time to time)); by (ii) the common
stock price on the first day of the Measurement Period, calculated on the basis
described above. Appropriate and equitable adjustments will be made to account
for stock splits and reverse stock splits. TSR will be determined by the
Compensation Committee in a manner consistent with this definition. For purposes
of computing TSR, if a company has more than one class of common stock
outstanding then only the class that is included in the S&P 500 shall be taken
into account, and if there is more than one such class the company’s TSR shall
be computed using the aggregate values of and distributions on all such classes.

(vi)  Other Terms and Conditions. Employer’s PSU program is currently under
development and review by the Compensation Committee and may be made available
to other senior executives of the Company. You acknowledge and agree that the
program as definitively approved by the Compensation Committee may include terms
and conditions in addition to those set forth in this Agreement, and that such
terms and conditions will apply to PSUs awarded to you pursuant to this
Agreement. You will participate in the discussions leading to finalization of
the program, and the definitive terms and conditions approved by the
Compensation Committee will be no less favorable to you than to the Company’s
other senior executives. Notwithstanding the above, no such new terms and
conditions will apply to you, without your written consent, to the extent they
would make the payout in respect of your PSUs more difficult to attain or reduce
the amount attainable thereof pursuant to the terms of this paragraph 4(b).

(c)  Performance-Based Restricted Stock Units.

(i)  On the Announcement Date, you shall receive an award of restricted stock
units subject to special vesting conditions (the “PRSUs”) under the LTMIP,
provided that you are employed by Employer on the Announcement Date. The PRSUs
represent a right to receive a number of Shares over four performance periods
(the “Performance Periods”) on the terms and conditions set forth in this
Agreement, with a target number of 250,000 Shares to be delivered in respect of
each Performance Period (the “Target PRSU Award”).

 

10



--------------------------------------------------------------------------------

The Performance Periods shall be each of the first four full fiscal years
starting after the Announcement Date.

(ii)  For each Performance Period, a single “Current Achievement Percentage”
shall be calculated as follows: (x) 75% of the Current Achievement Percentage
shall be calculated by comparing the achievement of Operating Income (as defined
in the Senior Executive STIP) for the current Performance Period to the
Operating Income goals established for the current Performance Period under the
Senior Executive STIP; (y) 25% of the Current Achievement Percentage shall be
calculated by comparing the achievement of Free Cash Flow (as defined in the
Senior Executive STIP) for the current Performance Period to the Free Cash Flow
goals for the current Performance Period under the Senior Executive STIP; and
(z) the method of determining this single percentage shall correspond to the
method used under the Senior Executive STIP as of the Amendment Date to
determine STIP payout percentages.

(iii)  For each Performance Period, a single “Cumulative Achievement Percentage”
shall be calculated and shall be the average of the Current Achievement
Percentage for the current and any prior Performance Periods. The Cumulative
Achievement Percentage shall be used to calculate the number of Shares that you
will receive, in accordance with the following schedule:

 

 

Schedule

 

 

•    If the Cumulative Achievement Percentage is 75%, the number of Shares to be
delivered under the award will be 75% of the Target PRSU Award

 

 

•    If the Cumulative Achievement Percentage is 100%, the number of Shares to
be delivered under the award will be 100% of the Target PRSU Award

 

 

•    If the Cumulative Achievement Percentage is 125% or more, the number of
Shares to be delivered under the award will be 125% of the Target PRSU Award

 

For achievement at an intermediate point between 75% and 100%, and between 100%
and 125%, the number of Shares to be delivered will be interpolated on a
straight-line basis between the respective numbers of shares to be delivered at
such percentages. Notwithstanding the foregoing, the minimum number of Shares
that shall be delivered to you in respect of any Performance Period shall be 75%
of the Target PRSU Award, and the maximum number of Shares that may be

 

11



--------------------------------------------------------------------------------

delivered to you in respect of any Performance Period shall be 125% of the
Target PRSU Awards.

(iv)  Provided that you are employed on the last day of the applicable
Performance Period, the Compensation Committee shall certify and deliver to you
the number of Shares determined pursuant to paragraph 3(c)(iii) of this
Agreement promptly after the end of the Performance Period but in no event later
than the last day of the second month following the end of such Performance
Period. The PRSUs may be subject to accelerated vesting and delivery pursuant to
Sections 9, 10 and 11 of this Agreement without regard to the foregoing.

(v)  Shares received upon settlement of the PRSUs shall be fully vested and
nonforfeitable and registered on Form S-8 or a different registration statement
of similar import. You may elect to satisfy required tax withholding in respect
of the delivery of such Shares by having Employer withhold from such delivery
Shares having a fair market value equal to the amount of such required
withholding. An amount equal to any dividends or other distributions paid in
respect of Shares while you hold unvested PRSUs shall be credited to an account
on Employer’s books as if each PRSU were a Share. Such dividend or distribution
equivalents will be paid to you when and if the PRSUs to which they relate vest.

(d)    No Awards Following Termination of Employment. For the avoidance of
doubt, it is noted that you will not be entitled to any annual awards of stock
options or of PSUs following termination of your employment with Employer for
any reason other than any award that was required to be issued on or prior to
such date but was not.

5.    Sign-On Consideration: Matching RSUs. You invested at least Five Million
Dollars ($5,000,000) to purchase Shares within the three month period following
the Start Date. For each Share that you purchased within the time period
described in the preceding sentence (the “Purchased Shares”), up to a maximum
investment by you of Five Million Dollars ($5,000,000), Employer awarded you two
matching stock units (the “Matching RSUs”) under the LTMIP. Each Matching RSU
corresponds to one Share. Matching RSUs vest in four equal annual installments
on the first four anniversaries of September 11, 2006 (each such anniversary
being a “Matching RSU Vesting Date”) and will be settled by delivery of Shares
on or as soon as administratively practicable following the applicable Matching
RSU Vesting Date. Such delivered Shares shall be fully vested and nonforfeitable
and registered on Form S-8 or a different registration statement of similar
import. You may elect to satisfy required tax withholding in respect of the
delivery of such Shares by having Employer withhold from such delivery Shares
having a fair market value equal to the amount of such required withholding.
Subject to accelerated vesting as provided in paragraphs 9, 10(d) and 11,
vesting of Matching RSUs is contingent on (i) your remaining in employment
through the applicable Matching RSU Vesting Date and (ii) your having retained
ownership of the corresponding Purchased Shares from the date of purchase
through the applicable Matching RSU Vesting Date. If prior to any Matching RSU
Vesting Date (subject to

 

12



--------------------------------------------------------------------------------

accelerated vesting as provided in paragraphs 9, 10(d) and 11) you sell any
Purchased Shares, two unvested Matching RSUs will be forfeited for each
Purchased Share sold, with Matching RSUs with the latest Matching RSU Vesting
Date being forfeited first. An amount equal to any dividends or other
distributions paid in respect of Shares while you hold unvested Matching RSUs
shall be credited to an account on Employer’s books as if each Matching RSU were
a Share. Such dividend or distribution equivalents will be paid to you when and
if the Matching RSUs to which they relate vest.

6.    Benefits.

(a)  You shall be entitled to participate in such life and medical insurance,
pension and other employee benefit plans as the Company may have or establish
from time to time and in which other Company executives with corporate-wide
responsibilities are eligible to participate. The foregoing, however, shall not
be construed to require Employer or any of its subsidiaries to establish any
such plans or to prevent the modification or termination of such plans once
established, and no such action or failure thereof shall affect this Agreement;
provided that no such modification or termination shall be applicable to you
unless also equally applicable to all other Company executives with
corporate-wide responsibilities. All benefits you may be entitled to as an
employee of Employer shall be based upon your Salary and not upon any bonus
compensation due, payable or paid to you hereunder, except where the benefit
plan expressly provides otherwise. You shall be entitled to four (4) weeks paid
vacation during each calendar year during the Employment Term.

(b)  Employer shall provide you with no less than Five Million Dollars
($5,000,000) of life insurance during the Employment Term at Employer’s cost,
the beneficiary or beneficiaries of which shall be designated by you or the
assignee of such policy in accordance with the following sentence. You shall
have the right to assign the policy for such life insurance to your spouse
and/or issue or to a trust or trusts primarily for the benefit of your spouse or
issue.

(c)  Unless your employment is terminated pursuant to paragraph 10(a) of this
Agreement, Employer shall provide you the following benefits following any
termination of employment:

(i)  Employer shall provide you and your spouse, at the Company’s sole cost, all
medical, dental and hospitalization benefit plans or programs that are from time
to time made available to the highest paid group of senior executives of the
Company other than to Sumner M. Redstone as Employer’s Executive Chairman and
Founder for two (2) years following the Termination Date; provided that, if your
continued participation in any employee plan or program as provided in this
paragraph 6(c) would conflict with any law or regulation, or would result in any
adverse tax consequences for you, your spouse, the Company or other participants
in such plan or program, you and/or your spouse shall be provided with the
economic equivalent of the benefits provided under the plan or program in which
you are, and/or your spouse is, unable to participate. In the case of any
welfare benefit plan, the economic equivalent of any benefit foregone

 

13



--------------------------------------------------------------------------------

(x) shall be deemed to be the lowest cost that you and/or your spouse would
incur in obtaining such benefit yourself and/or herself on an individual basis
(but including dependent coverage, as applicable) and (y) shall be provided on a
“tax grossed-up basis” to the extent the economic equivalent is taxable to you
and/or your spouse but the provision of the benefit to you while an employee was
not taxable; and

(ii)  for the longer of thirty-six (36) months following the Termination Date or
until the end of the Employment Term, (a) at your request, suitable and
appropriate office facilities in a building selected by Employer on Employer’s
property, which is located in the Borough of Manhattan in New York City and
(b) a personal secretary (who may be your choice of your personal secretary who
provided services to you during the Employment Term or a replacement designated
by you and whose principal place of employment will be determined by you), to be
compensated at the same compensation and benefits cost to Employer in effect
immediately prior to the Termination Date, subject to increase at the same rate
and with the same frequency as given to similarly situated secretaries at
Employer.

7.    Business Expenses, Perquisites. During the Employment Term, you shall be
reimbursed for such reasonable travel and other expenses incurred in the
performance of your duties hereunder on a basis no less favorable than that
provided by Employer to any of its senior executives other than to Sumner M.
Redstone as Employer’s Executive Chairman and Founder. Employer shall pay the
fees and expenses of your counsel and other fees and expenses which you incurred
in negotiating the terms of this amendment and restatement of the Original
Employment Agreement. While you are actively employed during the Employment
Term, you shall be entitled to the use of the Company’s private plane (or
equivalent charter aircraft) to travel on Company business (accompanied by your
spouse, at your option and, unless your spouse’s presence is required by the
Company, at your cost, provided that such cost shall be on a basis consistent
with that presently in effect on the Amendment Date or as otherwise required by
law). You also shall be entitled to other perquisites (the “Perquisites”)
(including use of a car service, office and secretarial services) in accordance
with Employer policy on a basis no less favorable than that provided by Employer
to any of its senior executives other than to Sumner M. Redstone as Employer’s
Executive Chairman and Founder.

8.    Exclusive Employment, Etc.

(a)  Non-Competition. You agree that your employment hereunder is on an
exclusive basis, and that during the period (the “Non-Compete Period”) beginning
on the Start Date and ending on the first anniversary of the termination of your
employment for any reason other than termination of your employment upon
expiration of the Employment Term (in which case the Non-Compete Period will end
on the last day of the Employment Term), other than as set forth in paragraph
2(d), you will not engage in any other business activity which is in conflict
with your duties and obligations (including your commitment of time) hereunder.
You agree that during the Non-Compete Period you shall not, directly or
indirectly, engage in or participate as an owner,

 

14



--------------------------------------------------------------------------------

partner, holder or beneficiary of stock, stock options or other equity interest,
officer, employee, director, manager, partner or agent of, or consultant for,
any company or business competing with the Company; provided, however, that
nothing herein shall prevent you from participating in any investment activities
specifically allowed under paragraph 2(d); further provided, however, that
following termination of your employment with Employer you may be actively
involved in the management of any company listed on Schedule A.

(b)  No Solicitation of Employees. You agree that, during the period of your
employment hereunder and for the period provided below after the termination of
your employment for any reason, you will not employ any Restricted Employee (as
defined below), or in any way induce or attempt to induce any Restricted
Employee to leave the employment of Employer or any of its affiliates. You agree
that you will not take the actions described in the preceding sentence (i) with
respect to any Restricted Employee at the level of Vice President or above for
one (1) year after the termination of your employment for any reason, and
(ii) with respect to any Restricted Employee at the level of director for six
(6) months after the termination of your employment for any reason. “Restricted
Employee” refers to any person employed by Employer or any of its affiliates or
predecessors or previously employed by Employer or any of its affiliates or
predecessors unless at such time such person has not been employed by Employer
and/or any of its affiliates or predecessors for at least six (6) months.

(c)  Confidential Information. You agree that, during the Employment Term or at
any time thereafter, you will not use for your own purposes, or disclose to or
for the benefit of any third party, any information relating to Employer,
Employer’s clients or other parties with which Employer has a relationship, or
that may provide Employer with a competitive advantage (“Confidential
Information”) (except as may be required by law or in the performance of your
duties hereunder consistent with the Company’s policies) and you will comply
with any and all confidentiality obligations of the Company to a third party
which you know or should know about, whether under agreement or otherwise.
Confidential Information shall include, without limitation, trade secrets;
inventions (whether or not patentable); technology and business processes;
business, product or marketing plans; sales and other forecasts; financial
information; client lists or other intellectual property; information relating
to compensation and benefits; public information that becomes proprietary as a
result of Employer’s compilation of that information for use in its business;
documents (including any electronic record, videotapes or audiotapes); and oral
communications incorporating Confidential Information. Notwithstanding the
foregoing, confidential information shall be deemed not to include information
which (i) is or becomes generally available to the public other than as a result
of a disclosure by you in violation of this Agreement or by any other person who
directly or indirectly receives such information from you or at your direction
in violation of this Agreement, or (ii) is or becomes available to you on a
non-confidential basis from a source which is entitled to disclose it to you.

(d)  Employer Ownership. The results and proceeds of your services to the
Company, whether or not created during the Employment Term, including, without
limitation, any works of authorship resulting from your services and any works
in

 

15



--------------------------------------------------------------------------------

progress resulting from such services, shall be works-made-for-hire and Employer
shall be deemed the sole owner throughout the universe of any and all rights of
every nature in such works, with the right to use, license or dispose of the
works in perpetuity in any manner Employer determines in its sole discretion
without any further payment to you, whether such rights and means of use are now
known or hereafter defined or discovered. If, for any reason, any of the results
and proceeds of your services to the Company are not legally deemed a
work-made-for-hire and/or there are any rights in such results and proceeds
which do not accrue to Employer under this paragraph 8(d) then you hereby
irrevocably assign any and all of your right, title and interest thereto,
including, without limitation, any and all copyrights, patents, trade secrets,
trademarks and/or other rights of every nature in the work, and Employer shall
have the sole right to use, license or dispose of the work in perpetuity
throughout the universe in any manner Employer determines in its sole discretion
without any further payment to you, whether such rights and means of use are now
known or hereafter defined or discovered. Upon request by Employer, whether or
not during the Employment Term, you shall do any and all things which Employer
may deem useful or desirable to establish or document Employer’s rights in the
results and proceeds of your services to the Company, including, without
limitation, the execution of appropriate copyright, trademark and/or patent
applications, assignments or similar documents. You hereby irrevocably designate
the General Counsel, Secretary or any Assistant Secretary of Employer as your
attorney-in-fact with the power to take such action and execute such documents
on your behalf. To the extent you have any rights in such results and proceeds
that cannot be assigned as described above, you unconditionally and irrevocably
waive the enforcement of such rights. This paragraph 8(d) is subject to, and
does not limit, restrict, or constitute any waiver by Employer of any rights of
ownership to which Employer may be entitled by operation of law by virtue of
Employer or any of its affiliates or predecessors being your employer.

(e)  Litigation. You agree that, during the period of your employment hereunder,
for one (1) year thereafter and, if longer, during the pendancy of any
litigation or other proceeding, (i) you shall not communicate with anyone (other
than your attorneys and tax advisors and except to the extent required by law or
necessary in the performance of your duties hereunder) with respect to the facts
or subject matter of any pending or potential litigation, or regulatory or
administrative proceeding involving Employer or any of its affiliates or
predecessors, other than any litigation or other proceeding in which you are a
party-in-opposition, without giving prior notice to Employer or Employer’s
counsel, and (ii) in the event that any other party attempts to obtain
information or documents from you with respect to matters possibly related to
such litigation or other proceeding, you shall promptly so notify Employer’s
counsel unless you are prohibited from doing so under applicable law. You agree
to cooperate, in a reasonable and appropriate manner, with Employer and its
attorneys, both during and after the termination of your employment, in
connection with any litigation or other proceeding arising out of or relating to
matters in which you were involved prior to the termination of your employment
to the extent Employer pays all reasonable expenses you incur in connection with
such cooperation (including, without limitation, the fees and expenses of your
counsel and providing use of the Company’s private plane (or equivalent charter
aircraft) for all travel required in connection with such cooperation at

 

16



--------------------------------------------------------------------------------

the Company’s expense) and to the extent such cooperation does not unreasonably
interfere with your personal or professional schedule.

(f)  No Right to Write Books, Articles, Etc. During the period of your
employment hereunder and for two (2) years thereafter but not beyond the end of
the Employment Term, except in the course of the performance of your duties and
responsibilities or otherwise as authorized by the Board, you shall not prepare
or assist any person or entity in the preparation of any books, articles, radio
broadcasts, electronic communications, television or motion picture productions
or other creations, concerning Employer or any of its affiliates or predecessors
or any of their officers, directors, agents, employees, suppliers or customers.

(g)  Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with Employer shall remain the exclusive property of Employer
and shall remain in Employer’s exclusive possession at the conclusion of your
employment. In the event of the termination of your employment for any reason,
Employer reserves the right, to the extent permitted by law and in addition to
any other remedy Employer may have, to deduct from any monies otherwise payable
to you the following: (i) all amounts you may owe, pursuant to a legally
enforceable agreement, to Employer or any of its affiliates or predecessors at
the time of or subsequent to the termination of your employment with Employer;
and (ii) the value of the Employer property which you retain in your possession
after the termination of your employment with Employer following Employer’s
written request for same and your failure to return same. In the event that the
law of any state or other jurisdiction requires the consent of any employee for
such deductions, this Agreement shall serve as such consent.

(h)  Non-Disparagement. You and, to the extent set forth in the next sentence,
Employer agree that each party shall not, during the period of your employment
hereunder and for one (1) year thereafter, criticize, ridicule or make any
statement which disparages or is derogatory of the other party in any non-public
communication with any customer, client or member of the investment community or
media or in any public communication. Employer’s obligations under the preceding
sentence shall be limited to communications by its senior corporate executives
having the rank of Senior Vice President or above (“Specified Executives”) and,
with respect to communications that ridicule, disparage or are derogatory,
members of the Board, and it is agreed and understood that any such
communication by any Specified Executive or any member of the Board (or by any
executive at the behest of a Specified Executive or member of the Board) shall
be deemed to be a breach of this paragraph 8(h) by Employer. Notwithstanding the
foregoing, (i) neither you nor Employer shall be prohibited from making
statements in response to statements by the other party that criticize or
ridicule or are disparaging or derogatory provided that the responsive
statements do not criticize or ridicule and are not disparaging or derogatory
and (ii) nothing in this Section 8(h) shall prevent you, the Specified
Executives or members of the Board from making any statement in good faith in
connection with a proceeding to resolve a dispute in accordance with paragraph
20.

 

17



--------------------------------------------------------------------------------

(i)  Injunctive Relief, Etc. Employer has entered into this Agreement in order
to obtain the benefit of your unique skills, talent and experience. You
acknowledge and agree that any violation of paragraphs 8(a) through 8(h) will
result in irreparable damage to Employer, and, accordingly, Employer may obtain
injunctive and other equitable relief for any breach or threatened breach of
such paragraphs, in addition to any other remedies available to Employer.
Employer acknowledges and agrees that any violation of paragraph 8(h) will
result in irreparable damage to you, and, accordingly, you may obtain injunctive
and other equitable relief for any breach or threatened breach of such
paragraph, in addition to any other remedies available to you. You and Employer
agree that the restrictions and remedies contained in paragraphs 8(a) through
8(h) are reasonable and that it is your intention and the intention of Employer
that such restrictions and remedies shall be enforceable to the fullest extent
permissible by law. If it shall be found by a court of competent jurisdiction
that any such restriction or remedy is unenforceable but would be enforceable if
some part thereof were deleted or the period or area of application reduced,
then such restriction or remedy shall apply with such modification as shall be
necessary to make it enforceable.

(j)  Survival. Your obligations under paragraphs 8(a) through 8(h) and
Employer’s obligations under paragraph 8(h) shall remain in full force and
effect for the entire period provided therein (and only for such period)
notwithstanding the termination of your employment pursuant to paragraph 10
hereof or otherwise or the expiration of the Employment Term.

9.    Incapacity. In the event you become totally medically disabled and you
will not be able to substantially perform your duties for at least six
(6) consecutive months or a total of 180 days during any 270 day period, the
Board, at any time after such disability has continued for 60 consecutive days,
may determine that Employer requires such duties and responsibilities be
performed by another executive. In the event that you become “disabled” within
the meaning of such term under Employer’s Short-Term Disability (STD) and its
Long-Term Disability (LTD) program, you will first receive benefits under the
STD program for the first 26 weeks of consecutive absence, which will be equal
to your Salary, and the amount of such benefits will offset any Salary that
otherwise would be paid to you pursuant to this Agreement. Thereafter, you will
be eligible to receive benefits under the LTD program in accordance with its
terms. For purposes of this Agreement, you will be considered to have
experienced a termination of employment with Employer as of the date you first
become eligible to receive benefits under the LTD program, and until that time
you shall be treated for all purposes of this Agreement as an active employee of
Employer. Upon receipt of benefits under the LTD program, you will also be
entitled to receive the following:

(i)  Employer will pay your Accrued Compensation and Benefits (as defined below
in paragraph 10(d)(i));

(ii)  Employer will pay you a prorated Bonus for the year of your termination of
employment based on your Target Bonus and the number of calendar days of such
year elapsed through the date of your termination of employment;

 

18



--------------------------------------------------------------------------------

(iii)  all of your outstanding unvested Employer stock options will vest, and
all such options and all of your outstanding options that have previously vested
will remain exercisable until the applicable date set forth in paragraph
4(a)(v);

(iv)  the number of Shares to which you are entitled in respect of your
outstanding awards of PSUs will be determined as provided in paragraph 4(b) for
Qualifying Terminations, and all Shares delivered upon settlement of PSUs will
be considered vested;

(v)  all of your unvested Target PRSU Awards and Matching RSUs will vest and be
settled as promptly as administratively practicable after your termination date;
and

(vi)  Employer will continue to provide you with life insurance coverage as set
forth in paragraph 6(b) until the end of the Employment Term or, if earlier, the
date on which you become eligible for at least as much insurance coverage from a
third party employer at the employer’s expense; provided, however, that Employer
may decrease the amount of life insurance coverage it provides you so along as
the amount of such coverage that it continues to provide, and the amount of such
coverage provided to you from a third party employer at the employer’s expense,
aggregates at least the amount set forth in paragraph 6(b).

10.  Termination.

(a)  Termination for Cause; Resignation without Good Reason. Employer may, at
its option, terminate your employment for Cause (as defined below). You may, at
your option, terminate your employment without Good Reason (as defined below).
For purposes of this Agreement, termination of your employment for “Cause” shall
mean termination of your employment due to any of the following:

(i)  your engaging or participating in intentional acts of material fraud
against the Company;

(ii)  your willful misfeasance having a material adverse effect on the Company
(except in the event of your incapacity as set forth in paragraph 9);

(iii)  your substantial and continual refusal to perform your duties,
responsibilities or obligations provided for in this Agreement (provided that
such duties, responsibilities or obligations are not inconsistent with your
position as President and Chief Executive Officer and are otherwise lawful);

(iv)  your conviction of a felony or entering a plea of nolo contendere to a
felony charge;

(v)  your willful violation of any policy of the Company that is generally
applicable to all employees or all officers of the Company including, but not
limited to, policies concerning insider trading or sexual harassment, or the

 

19



--------------------------------------------------------------------------------

Company’s code of conduct, that you knew or reasonably should have known could
reasonably be expected to result in a material adverse effect on the Company;

(vi)  your willful unauthorized disclosure of a trade secret or other
confidential material information of the Company, that you knew or reasonably
should have known could reasonably be expected to result in a material adverse
effect on the Company;

(vii)  your willful failure to cooperate fully with a bona fide Company internal
investigation or an investigation of the Company by regulatory or law
enforcement authorities whether or not related to your employment with the
Company (an “Investigation”), after being instructed by the Board to cooperate;

(viii)  your willful destruction of or knowing and intentional failure to
preserve documents or other material known by you to be relevant to any
Investigation; or

(ix)  your willful inducement of others to fail to cooperate in any
Investigation or to produce documents or other material.

For purposes of the foregoing definition, an act or omission shall be considered
“willful” if it done, or omitted to be done, by you with knowledge and intent.
Anything herein to the contrary notwithstanding, the Board will give you written
notice (a “Cause Notice”), not more than thirty (30) calendar days after the
occurrence of the event constituting Cause comes to the attention of an
“executive officer” of Employer (as defined by the rules and regulations of the
Securities Exchange Commission for purposes of the Exchange Act), prior to
terminating your employment for Cause. A Cause Notice will set forth in
reasonable detail the circumstances constituting Cause and, if applicable, the
conduct required to cure the same. Except for actions, malfeasance or
circumstances which by their nature cannot be cured, you shall have thirty
(30) calendar days from your receipt of such notice within which to cure.
Without prejudice to whether any other action, malfeasance or circumstance is
capable of cure, it shall be a rebuttable presumption that any purported refusal
to perform your duties, responsibilities or obligations as described in clause
(iii) above, and any failure to cooperate with an Investigation as described in
clause (vii) above, is capable of cure. Notwithstanding the above, any violation
of Company policy or failure to cooperate with an Investigation which is in
connection with the exercise of your constitutional right against
self-incrimination shall not be considered an event described in clause (v) or
(vii) above. For purposes of this Agreement, no termination of your employment
purportedly for Cause shall be treated as a termination for Cause without your
receipt of a Cause Notice, nor shall any termination of your employment during
the 30-day cure period provided for in the preceding sentence, if applicable, or
after your satisfactory cure of the breach, malfeasance or circumstances that
the Company asserted as constituting Cause, be considered a termination for
Cause for such stated reasons. The date of a termination of your employment for
Cause shall be the date after the cure period provided for above, if any,
expires without your having cured the actions, malfeasance or circumstances

 

20



--------------------------------------------------------------------------------

constituting Cause to the reasonable satisfaction of the Board (or, if no cure
period is applicable, the date of termination specified in the written notice
given to you by the Board).

(b)  Good Reason Termination. Upon written notice to Employer, you may resign
from your employment hereunder for “Good Reason” at any time during the
Employment Term not more than thirty (30) calendar days after you become aware
of the occurrence of the event constituting Good Reason. Such notice shall state
an effective date no earlier than thirty (30) calendar days after the date it is
given, and Employer shall have thirty (30) calendar days from the giving of such
notice within which to cure and within which period you cannot terminate your
employment under this Agreement for the stated reasons and, if so cured, after
which you cannot terminate your employment under this Agreement for the stated
reasons; provided, however, that this sentence shall not apply with respect to
events which by their nature cannot be cured. “Good Reason” shall mean, without
your prior written consent, other than in connection with the termination of
your employment for Cause (as defined above) or incapacity (as set forth in
paragraph 9) or as a result of your death:

(i)  (A) the assignment to you of duties substantially inconsistent with your
positions, duties or responsibilities as President and Chief Executive Officer
or any change in reporting such that you do not report solely and directly to
Sumner M. Redstone in his capacity as Employer’s Executive Chairman and Founder
and the Board (or, if Sumner M. Redstone ceases to hold such position of
Employer’s Executive Chairman and Founder, solely to the Board) or, (B) after
the appointment of a non-executive Chairman of Employer other than Sumner M.
Redstone or yourself, the occurrence of conduct by such non-executive Chairman
which materially interferes with your ability to perform your CEO duties
effectively and which is inconsistent with the role of a member of the Board;
provided, however, that you shall provide written notice to the Chair of the
Compensation Committee not later than the date you provide written notice of
termination, explaining the rationale for why such conduct adversely affects
your ability to perform your CEO duties effectively; and, provided, further,
that Employer shall be deemed to have satisfactorily cured such event if (i) the
Board takes reasonable steps to cause the cessation of the interfering conduct
and takes reasonable steps to prevent the further occurrence thereof, including
by directing the non-executive Chairman to cease and desist from such
interfering conduct, and, (ii) if such direction by the Board does not in fact
cause such conduct to cease, subject to written notice of the re-occurrence of
such conduct in accordance with the procedures set forth in this paragraph
10(b), the Board removes the director from the non-executive Chairman position
within sixty (60) calendar days from the giving of such notice;

(ii)  your removal from or any failure to re-elect you as Chief Executive
Officer of Employer;

 

21



--------------------------------------------------------------------------------

(iii)  your removal from or failure to be elected or reelected to the Board at
any annual meeting of shareholders of the Company at which your term as director
is scheduled to expire;

(iv)  a reduction in your Salary, Target Bonus or other compensation levels as
the same may be increased from time to time during the Employment Term;

(v)  Employer’s requiring you to be based anywhere other than the New York
metropolitan area, except for required travel on the Company’s business; or

(vi)  any other breach by Employer of its obligations hereunder.

(c)  Termination Without Cause. Employer may terminate your employment hereunder
without Cause at any time during the Employment Term by written notice to you.

(d)  Termination Payments, Etc.

(i)  Termination for Cause or Resignation without Good Reason. In the event that
Employer terminates your employment for Cause, or if you resign your employment
without Good Reason, Employer shall promptly pay and provide you with Accrued
Compensation and Benefits. For purposes of this Agreement, “Accrued Compensation
and Benefits” shall consist of: (w) reimbursement of any unpaid business
expenses to which your are entitled to reimbursement pursuant to paragraph 7
that were incurred prior to the effective date of your termination or
resignation (the “Termination Date”); (x) your Salary through the Termination
Date determined in accordance with paragraph 10(a) or 10(b), as applicable;
(y) any earned but unpaid Bonus with respect to any completed year; and (z) all
other vested compensation benefits to which you are entitled as of the
Termination Date under the terms and conditions applicable to such compensation
and benefits which, for purposes of clarity and without limitation, shall
include the benefits listed in paragraph 6(c) if your employment is terminated
for any reason other than pursuant to paragraph 10(a).

(ii)  Termination without Cause or Resignation with Good Reason. In the event
that Employer terminates your employment without Cause, or if your resign your
employment for Good Reason, you shall be entitled to receive the following:

 

  a. Employer will pay and provide your Accrued Compensation and Benefits;

 

  b.

Employer will pay you a pro rated Bonus for the fiscal year of your termination
of employment based on your Target Bonus and the number of calendar days of such
year elapsed through the Termination Date, such amount, before

 

22



--------------------------------------------------------------------------------

the daily pro ration, to be multiplied by the performance multiplier approved by
the Compensation Committee in respect of Company financial and quantitative
goals for such year under the Senior Executive STIP (with the method for
determining such performance multiplier to correspond to the method used under
the Senior Executive STIP as of the Amendment Date to adjust target STIP payout
amounts based on Company performance), with such pro rated Bonus to be paid in
accordance with paragraph 3(b)(iv) of this Agreement;

 

  c. Employer will pay you a severance payment (the “Severance Payment”) equal
in amount to the sum of:

 

  i three (3) times your Salary in effect at the time of termination (or, if
your Salary has been reduced in violation of this Agreement, your highest Salary
during the Employment Term); and

 

  ii three (3) times the higher of (X) the average of the annual cash Bonuses
payable to you (whether or not actually paid) with respect to the last three
completed fiscal years prior to the Termination Date (with any Bonus payable to
you in respect of the shortened fiscal year January 1 – September 30, 2010, once
completed, to be included in such average only on an annualized basis) and
(Y) the Target Bonus at the Termination Date (or, if your Target Bonus has been
reduced in violation of this Agreement, your highest Target Bonus during the
Employment Term) (the “Applicable Bonus Amount”)

(such sum being the “Severance Amount”); provided, however, that if fewer than
36 months remain in the Employment Term at the Termination Date, the amount of
the Severance Payment will equal the Severance Amount multiplied by a fraction
the numerator of which is the number of months (including partial months)
remaining in the Employment Term (but in no event will the numerator be less
than 12) and the denominator of which is 36.

 

  d. all of your outstanding unvested Employer stock options will vest, and all
such options and all of your outstanding Employer stock options that have
previously vested will remain exercisable until the applicable date set forth in
paragraph 4(a)(v);

 

23



--------------------------------------------------------------------------------

  e. the number of Shares to which you are entitled in respect of your
outstanding awards of PSUs will be determined as provided in paragraph 4(b) for
Qualifying Terminations, and all Shares delivered upon settlement of PSUs will
be considered vested;

 

  f. all of your unvested Target PRSU Awards and Matching RSUs will vest and be
settled as promptly as administratively practicable after your Termination Date;
and

 

  g. Employer will continue to provide you with life insurance coverage as set
forth in paragraph 6(b) until the end of the Employment Term or, if earlier, the
date on which you become eligible for at least as much insurance coverage from a
third party employer at the employer’s expense; provided, however, that Employer
may decrease the amount of life insurance coverage it provides you so along as
the amount of such coverage that it continues to provide, and the amount of such
coverage provided to you from a third party employer at the employer’s expense,
aggregates at least the amount set forth in paragraph 6(b).

(iii)  Timing of Payments and Settlement. The cash portion of your Accrued
Compensation and Benefits and 80% of the Severance Payment will be paid in a
lump sum within five (5) days after the Termination Date, and the remaining 20%
of the Severance Payment will be paid in accordance with the Company’s regular
payroll practices over the number of months (up to 36) on which the Severance
Payment was calculated, beginning with the first payroll period following the
Termination Date. Notwithstanding the foregoing, your entitlement to any portion
of the Severance Payment that has not yet been made will cease if you materially
breach either the non-compete covenant set forth in paragraph 8(a) (the
“Non-Compete Covenant”) or the no-solicitation covenant set forth in paragraph
8(b), after notice to you of such breach by Employer and your failure to cure
such breach within thirty (30) days following your receipt of such notice,
assuming such breach is capable of cure. You may request from Employer at any
time its view on whether a proposed activity or investment by you will breach
the Non-Compete Covenant by giving Employer written notice of the details of
such activity or investment, and Employer will respond to your inquiry within
five (5) business days of its receipt of such notice. Employer’s view as
conveyed to you that the proposed activity or investment will not breach the
Non-Compete Covenant shall be binding on it to the extent that the activity or
investment does not exceed what was described in the notice. Your giving notice
shall not be deemed an admission by you that the proposed activity or investment
would violate the Non-Compete Covenant. Employer’s failure to respond with its
view within five business days of its receipt of notice shall not constitute or
be construed as an acknowledgment by Employer that the proposed activity or

 

24



--------------------------------------------------------------------------------

investment will not breach the Non-Compete Covenant, but such failure shall
create an irrebuttable presumption that any breach arising from such activity or
investment is capable of cure.

(iv)  Full Discharge of Company Obligations; Release. The payments and other
benefits provided for in paragraph 10(d)(ii) are in lieu of any severance or
income continuation or protection under any plan Employer or any of its
subsidiaries that may now or hereafter exist. The payments and benefits to be
provided pursuant to paragraph 10(d)(ii) shall constitute liquidated damages,
and shall be deemed to satisfy and be in full and final settlement of all
obligations of Employer to you under this Agreement. You acknowledge and agree
that such amounts are fair and reasonable, and your sole and exclusive remedy,
in lieu of all other remedies at law or in equity, with respect to the
termination of your employment hereunder. Employer’s obligation to make the
Severance Payment and provide the other benefits provided for in paragraph
10(d)(ii) other than the Accrued Compensation and Benefits shall be conditioned
on your execution and non-revocation of a release in form and substance
substantially identical to that set forth in Schedule B.

(e)  Excise Taxes. Notwithstanding anything herein to the contrary, in the event
that it is determined that any payment or benefit provided to you hereunder,
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended, or any interest or penalties with respect to
such excise tax (such excise tax, together with any interest or penalties
thereon, is herein referred to as the “Excise Tax”), then Employer shall pay
(either directly to the IRS as tax withholdings or to you as a reimbursement of
any amount of taxes, interest and penalties paid by you to the IRS) both the
Excise Tax and an additional cash payment (a “Gross-Up Payment”) in an amount
that will place you in the same after-tax economic position that you would have
enjoyed if the payment or benefit had not been subject to the Excise Tax. The
determination of whether a Gross-Up Payment is due pursuant to the preceding
sentence, and if so the amount thereof, shall be made by Employer; provided,
however, that if you disagree with Employer’s determination, you shall have the
right to require Employer to arrange for a second determination to be made by a
nationally recognized law or accounting firm mutually agreeable to you and
Employer (the “Tax Expert”), in which case the determination made by the Tax
Expert, rather than by Employer, shall control. The Company will pay the fees
and expenses of the Tax Expert in making the foregoing determinations, unless
the calculation of the Gross-Up Payment made by the Tax Expert differs by less
than 10% (plus or minus) from the calculation made by Employer, in which case
you will pay such fees and expenses. Employer may, at its expense, consult with
its outside tax counsel and its independent auditors, to the extent it deems
appropriate, in making determinations pursuant to this paragraph 10(e). If, upon
audit or other examination by the Internal Revenue Service (the “IRS”) of your
or the Company’s federal income tax return (an “Audit”), the amount of the
Excise Tax determined by the IRS is greater than an amount previously determined
by Employer or the Tax Expert, as applicable, then Employer or the Tax Expert,
as applicable, shall recalculate the amount of the Gross-Up Payment and shall be
instructed to provide you with detailed support for its calculations. You shall
promptly notify Employer of any IRS assertion during an

 

25



--------------------------------------------------------------------------------

Audit of your federal income tax return that an Excise Tax is due with respect
to any payment or benefit, but you shall be under no obligation to defend
against such claim by the IRS unless Employer requests, in writing, that you
undertake the defense of such IRS claim at Employer’s sole expense. In such
event, Employer may elect to control the conduct to a final determination
through counsel of its own choosing and at its sole expense, of any audit,
administrative or judicial proceeding involving an asserted liability relating
to the Excise Tax, and you shall not settle, compromise or concede such asserted
Excise Tax and shall cooperate with Employer in each phase of any contest.
Notwithstanding the foregoing provisions of this paragraph 10(e), if it shall be
determined by Employer or the Tax Expert, as applicable, that you are entitled
to a Gross-Up Payment, but that the aggregate value for purposes of determining
if an Excise Tax is due and, if so, the amount thereof, of all payments and
benefits to be provided to you under this Agreement do not exceed 110% of the
greatest amount (the “Reduced Amount”) that could be paid to you such that your
receipt of such payments and benefits would not give rise to any Excise Tax,
then no Gross-Up Payment shall be made to you, and the payments and benefits to
be provided to you, in the aggregate, shall be reduced, in a manner to be
determined solely by you, to the Reduced Amount. This paragraph 10(e) shall not
apply with respect to a change in control or other event described in
Section 280G of the Internal Revenue Code of 1986, as amended, if such event
occurs after 2013, unless either (i) a contract or predecessor contract to
effect such event was executed prior to 2014 and/or (ii) your employment is
terminated pursuant to paragraph 10(b) or paragraph 10(c) of this Agreement
prior to 2014 in anticipation of such an event.

11.  Death. If you die prior to the termination of your employment under this
Agreement, your beneficiary or estate shall be entitled to receive the
following:

(i)   Employer will pay your Accrued Compensation and Benefits up to the date on
which the death occurs;

(ii)  Employer will pay a prorated Bonus for the year of your death based on
your Target Bonus and the number of calendar days elapsed during the year
through the date of your death;

(iii)  all of your outstanding unvested Employer stock options will vest, and
all such options and all of your outstanding options that have previously vested
will remain exercisable until the applicable date set forth in paragraph
4(a)(v);

(iv)  the number of Shares to which you are entitled in respect of your
outstanding awards of PSUs will be determined as provided in paragraph 4(b) for
Qualifying Terminations, and all Shares delivered upon settlement of PSUs will
be considered vested; and

(v)  all of your unvested Target PRSU Awards and Matching RSUs will vest and be
settled as promptly as administratively practicable after your Termination Date.

 

26



--------------------------------------------------------------------------------

12.  Pension Benefits. You will be credited with your previous service with
Employer and its predecessors (including without limitation your service with
the company that was formerly named Employer Inc. and is now known as CBS
Corporation (“Former Employer”)) for all purposes under any Company benefit
plan, including without limitation the Employer Pension Plan and the Employer
Excess Pension Plan. Pursuant to an Agreement, dated as of September 6, 1999,
between you and Former Employer, you have previously been credited with such
additional service credit as was necessary to provide you with 20 years of
service credit under any Former Employer benefit plan in which 20 years of
service credit would result in (i) any right to an unreduced pension,
(ii) eligibility for any additional form of benefit or (iii) any other material
additional benefit, which additional years of imputed service will also be
credited under any Company benefit plan for similar purposes. You will accrue
additional service under all Company benefit plans beginning on the Start Date,
except that to the extent that you have been credited with additional service as
described in the preceding sentence, you will not be credited with additional
service until the sum of your service with Former Employer and your service with
Employer pursuant to this Agreement equals 20 years. Notwithstanding any other
provision of this Agreement, to the extent that you are entitled to receive
benefits under the Former Employer pension plan or excess pension plan, such
benefits shall offset any benefits to which you are entitled under the Employer
Pension Plan and the Employer Excess Pension Plan.

13.  No Mitigation. You shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, nor shall any reduction be made for any other compensation that you
earn from a subsequent employer (including self-employment).

14.  Section 317 and 507 of the Federal Communications Act. You represent that
you have not accepted or given nor will you accept or give, directly or
indirectly, any money, services or other valuable consideration from or to
anyone other than Employer for the inclusion of any matter as part of any film,
television program or other production produced, distributed and/or developed by
Employer and/or any of Employer’s affiliates.

15.  Equal Opportunity Employer; Employer Business Conduct Statement. You
acknowledge that Employer is an equal opportunity employer. You agree that you
will comply with Employer policies regarding employment practices and with
applicable federal, state and local laws prohibiting discrimination on the basis
of race, color, creed, national origin, age, sex or disability. In addition, you
agree that you will comply with the Employer Business Conduct Statement.

16.  Indemnification.

(a)  If you are made a party, are threatened to be made a party to, or otherwise
receive any other legal process in, any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason (in
whole or in part) of the fact that you are or were a director, officer or
employee of Employer or are or were serving at the request of Employer as a
director, officer, member, employee or agent

 

27



--------------------------------------------------------------------------------

of another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is your alleged action in an official capacity while
serving as director, officer, member, employee or agent, Employer shall
indemnify you and hold you harmless to the fullest extent permitted or
authorized by Employer’s certificate of incorporation and bylaws or, if greater,
by the laws of the State of Delaware, against all cost, expense, liability and
loss (including without limitation, attorney’s fees, judgments, fines, ERISA
excise taxes or penalties and amounts paid or to be paid in settlement and any
cost and fees incurred in enforcing your rights to indemnification or
contribution) reasonably incurred or suffered by you in connection therewith,
and such indemnification shall continue even though you have ceased to be a
director, member, employee or agent of Employer or other entity and shall inure
to the benefit of your heirs, executors and administrators. Employer shall
advance to you all reasonable costs and expenses that you incur in connection
with a Proceeding within 20 days after its receipt of a written request for such
advance. Such request shall include an undertaking by you to repay the amount of
such advance if it shall ultimately be determined that you are not entitled to
be indemnified against such costs and expenses.

(b)  Neither the failure of Employer (including its board of directors,
independent legal counsel or stockholders) to have made a determination that
indemnification of you is proper because you have met the applicable standard of
conduct, nor a determination by Employer (including its board of directors,
independent legal counsel or stockholders) that you have not met such applicable
standard of conduct, shall create a presumption or inference that you have not
met the applicable standard of conduct.

(c)  To the extent that Employer maintains officers’ and directors’ liability
insurance, you will be covered under such policy subject to the exclusions and
limitations set forth therein.

17.  Notices. All notices required to be given hereunder shall be given in
writing, by personal delivery or by mail at the respective addresses of the
parties hereto set forth above, or at such other address as may be designated in
writing by either party, and in the case of Employer, to the attention of the
General Counsel of Employer. Any notice given by mail shall be deemed to have
been given three days following such mailing. Copies of all notices to you shall
be given to Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the
Americas, New York, NY 10019-6064, Attention: Robert B. Schumer, Esq. and Robert
C. Fleder, Esq.

18.  Assignment and Successors. This is an Agreement for the performance of
personal services by you and may not be assigned by you or Employer except that
Employer may assign this Agreement to any successor in interest to Employer,
provided that such assignee assumes all of the obligations of Employer
hereunder. Employer shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of its
business and/or assets to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that Employer would be required to
perform it if no such succession had

 

28



--------------------------------------------------------------------------------

taken place. As used in this Agreement, “Employer” shall mean Employer as
defined above and any successor to its business and/or assets which by reason
hereof assumes and agrees to perform this Agreement by operation of law, or
otherwise.

19.  New York Law. This Agreement and all matters or issues collateral thereto
shall be governed by the laws of the State of New York, without giving effect to
the conflicts of laws principles thereof or to those of any other jurisdiction
which, in either case, could cause the application of the laws of any
jurisdiction other than the State of New York.

20.  Disputes. Any disputes between the parties to this Agreement shall be
settled by arbitration in New York, New York under the auspices of the American
Arbitration Association, before a panel of three (3) arbitrators, in accordance
with the National Rules for the Resolution of Employment Disputes promulgated by
the Association. Each party shall select an arbitrator and the two
(2) arbitrators shall select a third and these three arbitrators shall form the
panel. The decision in such arbitration shall be final and conclusive on the
parties and judgment upon such decision may be entered into in any court having
jurisdiction thereof. Costs of the arbitration or litigation, including, without
limitation, reasonable attorneys’ fees and expenses of both parties, shall be
borne by Employer if you prevail on at least one of the issues that is the
subject of the arbitration. If you do not so prevail, you and Employer shall
equally share costs of the arbitration or litigation other than attorneys’ fees,
and each of you and Employer shall bear its own attorneys’ fees and expenses.
Pending the resolution of any arbitration or court proceeding, Employer shall
continue payment of all amounts due you under this Agreement and all benefits to
which you are entitled at the time the dispute arises. Nothing herein shall
prevent Employer or you from seeking equitable relief in court as provided for
in paragraph 8(i) or shall prevent either party from seeking equitable relief in
court in aid of arbitration under applicable law.

21.  No Implied Contract. Nothing contained in this Agreement shall be construed
to impose any obligation on Employer to renew this Agreement or any portion
thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of this Agreement.

22.  Entire Understanding; Amendments. This Agreement contains the entire
understanding of the parties hereto relating to the subject matter herein
contained, and can be amended only by a writing signed by both parties hereto.
This Agreement supersedes the terms of the Original Employment Agreement and all
prior amendments to the Original Employment Agreement other than the “Section
409A Amendment” (as defined in paragraph 26). For purposes of clarity, the
Section 409A Amendment remains in full force and effect following the execution
of this Agreement and is incorporated by reference herein pursuant to paragraph
26 of this Agreement.

23.  Waivers. Waiver by either you or by Employer of any breach or default by
the other party of any of the terms of this Agreement shall not operate as a

 

29



--------------------------------------------------------------------------------

waiver of any other breach or default, whether similar to or different from the
breach or default waived. No waiver of any provision of this Agreement shall be
implied from any course of dealing between the parties hereto or from any
failure by either party hereto to assert its or his rights hereunder on any
occasion or series of occasions.

24.  Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

25.  Deductions and Withholdings, Payment of Deferred Compensation. All amounts
payable under this Agreement shall be paid less deductions and income and
payroll tax withholdings as may be required under applicable law and any
benefits and perquisites provided to you under this Agreement shall be taxable
to you as may be required under applicable law.

26.  Section 409A. On August 28, 2008, you executed a Form Employment Agreement
Amendment, attached hereto as Schedule C, to amend your Original Employment
Agreement to comply with Section 409A of the Internal Revenue Code and the
rules, regulations and guidance thereunder (such section, “Section 409A”) (such
amendment, the “Section 409A Amendment”). The Section 409A Amendment shall
continue in full force and effect following the Amendment Date and is hereby
incorporated by reference into and made part of this Agreement. Notwithstanding
the first sentence of paragraph 10(d)(iii) of this Agreement, in the event that
you become entitled to the Severance Payment pursuant to paragraph 10(d) of this
Agreement as a result of a termination of your employment before 2012, then, if
and to the extent that a portion of such payment scheduled to be paid in a lump
sum would represent an impermissible acceleration of “deferred compensation”
under the Original Employment Agreement as determined under Section 409A, such
portion shall not be paid in a lump sum but shall instead be paid in such form
and at such time(s) as it would have been paid pursuant to the Original
Employment Agreement. Following any delay of payments or benefits pursuant to
the Section 409A Amendment: (i) all such delayed payments will be paid in a
single lump sum on the date permitted under paragraph 10 of the Section 409A
Amendment (the “Permissible Payment Date”) plus accrued interest on such delayed
payments during the period of such delay at the Company’s highest borrowing rate
in effect on the Termination Date, and (ii) Employer shall reimburse you for the
reasonable after-tax cost of any benefits, contemplated by paragraphs 9 and 10
hereof incurred by you in independently obtaining any benefits delayed pursuant
to the Section 409A Amendment during the period in which such benefits are
delayed, with such reimbursement to be paid to you by Employer on the
Permissible Payment Date.

27.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

30



--------------------------------------------------------------------------------

28.  Headings. The descriptive headings contained in this Agreement are included
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. Unless otherwise expressly provided for in
this Agreement, the word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

 

31



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement and return it to the undersigned
for execution on behalf of Employer; after this Agreement has been executed by
Employer and a fully executed copy returned to you, it shall constitute a
binding agreement between us.

 

Very truly yours, VIACOM INC. /s/ Sumner M. Redstone        

Name:    Sumner M. Redstone

Title:      Executive Chairman and Founder

 

 

ACCEPTED AND AGREED: /s/    Philippe P. Dauman        

Name:    Philippe P. Dauman

 

Dated:



--------------------------------------------------------------------------------

SCHEDULE A

 

Investments

As of the Amendment Date, you have investments in the following private media or
entertainment businesses:

DND Capital Partners LLC, including its investments in:

The Tennis Channel, Inc.

Si TV

This Schedule A shall also be deemed to include any successor by merger, assets
sale or similar transaction to any of the businesses listed above.

 

A-1



--------------------------------------------------------------------------------

SCHEDULE B

Form of Release

GENERAL RELEASE

WHEREAS, Philippe P. Dauman (hereinafter referred to as the “Executive”) and
Viacom Inc. (hereinafter referred to as “Employer”) are parties to an Employment
Agreement, amended and restated as of April 14, 2010 (the “Employment
Agreement”), which provided for the Executive’s employment with Employer on the
terms and conditions specified therein; and

WHEREAS, pursuant to paragraph 10(d) of the Employment Agreement, the Executive
has agreed to execute a release of the type and nature set forth herein as a
condition to his entitlement to certain payments and benefits upon his
termination of employment with Employer; and

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by the Executive in accordance with the terms of the Employment
Agreement, it is agreed as follows:

1.    Excluding enforcement of the covenants, promises and/or rights reserved
herein, the Executive hereby irrevocably and unconditionally releases, acquits
and forever discharges Employer and each of Employer’s owners, stockholders,
predecessors, successors, assigns, directors, officers, employees, divisions,
subsidiaries, affiliates (and directors, officers and employees of such
companies, divisions, subsidiaries and affiliates) and all persons acting by,
through, under or in concert with any of them (collectively “Releasees”), or any
of them, from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs actually incurred) of any nature whatsoever, known or unknown,
suspected or unsuspected, including, but not limited to, rights arising out of
alleged violations of any contracts, express or implied, any covenant of good
faith and fair dealing, express or implied, or any tort or any legal
restrictions on Employer’s right to terminate employees, or any Federal, state
or other governmental statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Federal
Age Discrimination In Employment Act of 1967 (“ADEA”), as amended, the Employee
Retirement Income Security Act (“ERISA”), as amended, the Civil Rights Act of
1991, as amended, the Rehabilitation Act of 1973, as amended, the Older Workers
Benefit Protection Act (“OWBPA”), as amended, the Worker Adjustment Retraining
and Notification Act (“WARN”), as amended, the Fair Labor Standards Act
(“FLSA”), as amended, the Occupational Safety and Health Act of 1970 (“OSHA”),
the New York State Human Rights Law, as amended, the New York Labor Act, as
amended, the New York Equal Pay Law, as amended, the New York Civil Rights Law,
as amended,

 

B-1



--------------------------------------------------------------------------------

the New York Rights of Persons With Disabilities Law, as amended, and the New
York Equal Rights Law, as amended, that the Executive now has, or has ever had,
or ever will have, against each or any of the Releasees, by reason of any and
all acts, omissions, events, circumstances or facts existing or occurring up
through the date of the Executive’s execution hereof that directly or indirectly
arise out of, relate to, or are connected with, the Executive’s services to, or
employment by Employer (any of the foregoing being a “Claim” or, collectively,
the “Claims”); provided, however, that this release shall not apply to any of
the obligations of Employer or any other Releasee under the Employment
Agreement, or under any agreements, plans, contracts, documents or programs
described or referenced in the Employment Agreement; and provided, further, that
this release shall not apply to any rights the Executive may have to obtain
contribution or indemnity against Employer or any other Releasee pursuant to
contract, Employer’s certificate of incorporation and by-laws or otherwise.

2.    The Executive expressly waives and relinquishes all rights and benefits
afforded by California Civil Code Section 1542 and does so understanding and
acknowledging the significance of such specific waiver of Section 1542.
Section 1542 states as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees, the
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims that the Executive does not know or
suspect to exist in the Executive’s favor at the time of execution hereof, and
that this Agreement contemplates the extinguishment of any such Claim or Claims.

3.    The Executive understands that he has been given a period of 21 days to
review and consider this General Release before signing it pursuant to the Age
Discrimination In Employment Act of 1967, as amended. The Executive further
understands that he may use as much of this 21-day period as the Executive
wishes prior to signing.

4.    The Executive acknowledges and represents that he understands that he may
revoke the waiver of his rights under the Age Discrimination In Employment Act
of 1967, as amended, effectuated in this Agreement within 7 days of signing this
Agreement. Revocation can be made by delivering a written notice of revocation
to General Counsel, Employer Inc., 1515 Broadway, New York, New York 10036. For
this revocation to be effective, written notice must be received by the General
Counsel no later than the close of business on the seventh day after the
Executive signs this Agreement. If the Executive revokes the waiver of his
rights under the Age

 

B-2



--------------------------------------------------------------------------------

Discrimination In Employment Act of 1967, as amended, Employer shall have no
obligations to the Executive under paragraph 10(d) of the Employment Agreement.

5.    The Executive and Employer respectively represent and acknowledge that in
executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Releasees with regard to the subject
matter, basis or effect of this Agreement or otherwise.

6.    This Agreement shall not in any way be construed as an admission by any of
the Releasees that any Releasee has acted wrongfully or that the Executive has
any rights whatsoever against any of the Releasees except as specifically set
forth herein, and each of the Releasees specifically disclaims any liability to
any party for any wrongful acts.

7.    It is the desire and intent of the parties hereto that the provisions of
this Agreement be enforced to the fullest extent permissible under law. Should
there be any conflict between any provision hereof and any present or future
law, such law will prevail, but the provisions affected thereby will be
curtailed and limited only to the extent necessary to bring them within the
requirements of law, and the remaining provisions of this Agreement will remain
in full force and effect and be fully valid and enforceable.

8.    The Executive represents and agrees (a) that the Executive has to the
extent he desires discussed all aspects of this Agreement with his attorney,
(b) that the Executive has carefully read and fully understands all of the
provisions of this Agreement, and (c) that the Executive is voluntarily entering
into this Agreement.

9.    This General Release shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to the conflicts
of laws principles thereof or to those of any other jurisdiction which, in
either case, could cause the application of the laws of any jurisdiction other
than the State of New York. This General Release is binding on the successors
and assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof; and may not be changed
except by explicit written agreement to that effect subscribed by the parties
hereto.

PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

B-3



--------------------------------------------------------------------------------

This General Release is executed by the Executive and Employer as of the
             day of             , 20     .

 

 

Philippe P. Dauman VIACOM INC. By:     Title:    

 

B-4



--------------------------------------------------------------------------------

SCHEDULE C

 

The Section 409A Amendment

 

FORM EMPLOYMENT AGREEMENT AMENDMENT

(I.R.C. §409A)

This Amendment Agreement modifies certain terms and conditions of your
employment agreement with Viacom Inc. or one of its subsidiaries (your
“Employment Agreement”). In this Amendment Agreement, we refer to the
corporation or other entity that employs you as the “Company”, and we refer to
Viacom Inc. and its subsidiaries, collectively, as “Viacom”.

1.     Timing of Payments.    If your Employment Agreement does not already
provide a schedule for the payment of your salary that is in compliance with
Section 409A of the Internal Revenue Code and the rules, regulations and
guidance thereunder (“Section 409A”), your Employment Agreement is modified to
provide that payments of salary, less deductions and income and payroll tax
withholding as may be required or authorized under applicable law, shall be
payable in accordance with the Company’s normal payroll procedures for employees
generally, but no less frequently than monthly. If your Employment Agreement
provides for a payment to be made promptly or as soon as administratively
practicable after or following the occurrence of a date or an event specified in
the Employment Agreement, then the payment will be made not later than 90 days
following the occurrence of the date or event.

2.     Performance Shares Units.    Shares delivered in settlement of the PSUs
awarded to you pursuant to your Employment Agreement will be delivered not later
than March 15 following the last year of the Measurement Period for the relevant
PSU. No new terms and conditions that are approved by the Compensation
Committee, in addition to those set forth in your Employment Agreement, will
apply to PSUs awarded to you pursuant to your Employment Agreement to the extent
they would affect the time or form of payment in respect of your PSUs in
violation of any requirements of Section 409A that may be applicable thereto.

3.     “Termination of Employment”.    To the extent that your Employment
Agreement provides for any severance or other termination payment or any other
benefits to be made or provided to you or your beneficiaries upon or as a result
of your termination of employment, you will be considered to have experienced a
termination of employment as of the date that the level of bona fide services
that you are expected to perform permanently decreases to no more than 20% of
the average level of bona fide services that you performed over the immediately
preceding 36-month period (or the full period of services if you have been
providing services less than 36 months).

For these purposes, your “services” include services that you provide as an
employee or as an independent contractor. In addition, in determining whether
you have experienced a termination of employment, the Company is obligated to
take into account services you provide both for it and for any other corporation
that is a member of the same “controlled group” of corporations as the Company
under Section 414(b) of the Internal Revenue Code or any other trade or business
(such as a partnership) which is under common control with the Company as
determined under Section 414(c) of the Internal Revenue Code, in each case as
modified by Section 409A. In general, this means that the Company will consider
services you provide to any corporation or other entity in which Viacom Inc.,
directly or indirectly, possesses at least 50% of the total voting power or at
least 50% of the total value of the equity interests.

For the avoidance of doubt, nothing provided in this paragraph 3 shall supercede
or otherwise modify the definition of “good reason” contained in your Employment
Agreement.

4.     Timing of post-termination payments and benefits.    Unless otherwise
specified herein, to the extent that your Employment Agreement does not already
provide a schedule for the payments that is in compliance with Section 409A, any
payments that are required to be made under your Employment Agreement following
your termination of employment will be made at the same time and in the same
manner as if you had not terminated employment. For example, any salary
continuation will be paid on the schedule described in paragraph 1 of this
Amendment Agreement, and any annual bonus or pro-rated annual bonus to which you
are entitled under your Employment Agreement (whether for the year in which your
termination of employment occurs or any subsequent year) will be paid in the
year following the year in which the bonus is earned prior to March 15 or, if
different, at the same time, or pursuant to the same schedule, as annual bonuses
that the Company pays to continuing employees under the applicable annual bonus
program. Please note that these timing rules apply following any termination of
employment, including termination of employment incident to non-renewal of the
Employment Agreement.

5.     Release.    This paragraph 5 applies if your Employment Agreement
conditions payment of severance or any other payments, or provision of any
benefits, following your termination of employment on your execution of a
Release. For purposes of this paragraph 5, the “Release” refers to a release in
a form attached to your Employment Agreement, or if no such release is so
attached, to any other form of release in use by the Company at the time of your
termination of employment. If your Employment Agreement contains such terms,
then the Company shall not be required to continue making severance or other
payments or providing benefits, unless, (i) if your Employment Agreement does
not specify a deadline by which you must have executed the Release and it must
have become irrevocable, by 60 days following your termination of employment or
(ii) if your Employment Agreement specifies a deadline by which you must have
executed the Release and it must have become irrevocable, by such deadline, you
have executed the Release and delivered it to the Company, and the Release has
become effective and irrevocable in its entirety. If the Company has ceased
making severance or other payments or providing benefits pursuant to the
preceding sentence and you subsequently execute the Release, and it becomes
effective and irrevocable in its entirety, the Company may resume

 

C-1



--------------------------------------------------------------------------------

making or providing such payments or benefits, but it will have no obligation to
do so.

6.     Good Reason.    This paragraph 6 applies if your Employment Agreement
contains a definition of “good reason,” and is intended to ensure that “good
reason” is triggered only upon a material negative change in your employment
relationship with the Company. Accordingly, in order to terminate your
employment with “good reason,” you must provide the Company with a notice of
termination specifying (x) the effective date of your termination and (y) the
particular condition(s) that constitute “good reason” for such termination. The
notice must be provided within thirty (30) calendar days of the initial
existence of the condition(s) that are purported to constitute “good reason,”
or, if later, within thirty (30) calendar days after you become aware, or with
reasonable diligence should have become aware, of the condition(s) that are
purported to constitute “good reason,” and must give the Company at least thirty
(30) days prior written notice of your intent to terminate with “good reason,”
during which time the Company shall be given the opportunity to cure any basis
for such “good reason”; provided, however, that there shall be no cure period
with respect to events which by their nature cannot be cured. If no cure is
timely effected (or if there is no cure period due to the nature of the event),
then your termination with “good reason” shall be effective as of the date of
termination you specified in the notice of termination. If a cure is timely
effected, your resignation for “good reason” shall not be effective at that
time. The foregoing notice and cure provision shall supersede the notice and
cure provision in your Employment Agreement, if any.

7.     Death.    To the extent that your Employment Agreement provides for a
lump-sum severance payment or other lump-sum payment to be made as a result of
your death, such lump sum payment will be made no later than the 60th day
following your death. This provision applies only to amounts which, under your
Employment Agreement, are to be paid in a lump sum. Any payment or benefit
which, under the terms of your Employment Agreement, is to be made following
your death as a continuing stream of payments (such as salary continuation), and
any payments of annual bonus or other incentive compensation to which your
estate or beneficiary is entitled following your death and which are not
included in any lump sum payment, shall be made to your estate or beneficiary at
the same time and in the same manner as if you were still actively employed with
the Company.

8.     Severance Plan Adjustment.    In the event that you are entitled to any
election between severance options (e.g., a choice between amounts available
under a severance plan and your severance entitlement under the Employment
Agreement), then the amounts, but not the time or form of payment, of your
severance entitlement under the Employment Agreement shall automatically be
adjusted to equal whichever is the greater amount in the aggregate of such
severance options, The time and form of payment shall continue as specified in
the terms of your Employment Agreement. In no event, however, will any such
adjustment alter the time or form of the payments to which you are entitled.

9.     No Offsets.    If your Employment Agreement gives the Company the right
to reduce or otherwise offset against amounts owed to you in order to satisfy
any obligations you owe the Company, such provision is modified to provide that
the Company shall not make any deductions for money or property that you owe to
the Company from amounts that constitute deferred compensation for purposes of
Section 409A, except for applicable withholding taxes on such amounts and
otherwise only to the extent that such deduction would not cause any person to
incur any tax, interest or penalties under Section 409A.

10.     Required Delay in Payment for Viacom’s “Specified Employees”.    In the
event that, at the time of your termination of employment, you are a “specified
employee,” as determined by Viacom Inc., then to the extent that any amount or
benefit owed to you under your Employment Agreement (x) constitutes an amount of
deferred compensation for purposes of Section 409A and (y) is considered for
purposes of Section 409A to be owed to you by virtue of your termination of
employment, then such amount or benefit shall not be paid or provided during the
six-month period following the date of your termination of employment and
instead shall be paid or provided on the first day of the seventh month
following your date of termination of employment, except to the extent that, in
Viacom’s reasonable judgment, payment during such six-month period would not
cause any person to incur additional tax, interest or penalties under
Section 409A. Delay in payment or provision of benefits during the six months
following your termination of employment is referred to as the “Six-Month
Delay”.

It is noted that to the extent that your Employment Agreement provides for
payments or benefits to be provided solely upon your “involuntary” termination
of employment (as determined under Section 409A), the Six-Month Delay will not
apply to the extent that such payments and benefits, in the aggregate, do not
exceed an amount equal to the lesser of:

(x) two times your “annualized compensation” as determined in accordance with
Section 409A (in general, this amount is your annual rate of pay for the year
preceding the year in which your employment terminates, adjusted for any
increases during the year your employment terminates that were expected to
continue indefinitely); and

(y) two times the applicable annual compensation limit under Section 401(a)(17)
of the Internal Revenue Code for the year in which your termination occurs (for
2008, this amount is two times $230,000, or $460,000).



To minimize the risk that the Six-Month Delay will disrupt your coverage under
any medical, dental and life insurance coverage to which you are entitled
following your termination of employment, payments described in the preceding
sentence that are made during the six months following your termination of
employment shall first be applied to cover any costs relating to such continued
medical, dental and life insurance coverage that otherwise would constitute
deferred compensation for purposes of Section 409A, and thereafter shall be made
in respect of other amounts or benefits owed to you.

 

C-2



--------------------------------------------------------------------------------

11.     Designation of Separate Payments.    If, under any provision of your
Employment Agreement, you become entitled to be paid salary continuation, then
each payment of salary during the relevant continuation period shall be
considered, and is hereby designated as, a separate payment for purposes of
Section 409A (and consequently your entitlement to such salary continuation
shall not be considered an entitlement to a single payment of the aggregate
amount to be paid during the relevant salary continuation period).

12.     Reimbursement.    If your Employment Agreement provides for
reimbursements that constitute deferred compensation for purposes of
Section 409A, in no event shall the reimbursements be paid later than the last
day of the calendar year following the year in which the related expense was
incurred. Reimbursements of attorneys’ fees and other costs and expenses of
disputes under your Employment Agreement that are deferred compensation for
purposes of Section 409A must be paid no later than the last day of the year
following the year in which there is a settlement or other final and
nonappealable resolution of the dispute.

13.      Excise Taxes.    Any payment to reimburse you for excise taxes required
to be paid by Viacom pursuant to your Employment Agreement and any “gross-up”
for the payment of the excise taxes shall be paid no later than the end of the
calendar year following the year in which the taxes are paid. Any reimbursement
of expenses incurred due to a tax audit or litigation asserting liability for
such excise taxes shall be made no later than the end of the year following the
year in which the disputed taxes are paid or in which there is a final and
non-appealable resolution as a result of which no taxes are paid. Any reduction
of the payments and benefits under your Employment Agreement to avoid imposition
of such excise taxes shall be applied first to the severance and bonus payments
and next the other payments and benefits (other than medical, dental or life
insurance coverage and reimbursements of expenses) under your Employment
Agreement and, in each case, shall be applied pro rata across such payments and
benefits in proportion to the amounts on which such excise taxes would otherwise
be imposed.

14.      Further Amendments.    The Company may, without your consent, amend any
provision of your Employment Agreement to the extent that, in the reasonable
judgment of the Company, such amendment is necessary or advisable to avoid your
becoming subject to federal income tax on any amount or benefit under your
Employment Agreement before such amount is actually paid or such benefit is
actually provided, to avoid the imposition on any person of any additional tax,
interest or penalties pursuant to Section 409A. Any such amendment shall
maintain and protect, to the maximum extent practicable, the original intent and
economic benefit to you of the applicable provision. Except in the case of any
amendment made without your written consent, Viacom shall not have any
obligation to indemnify you or hold you (or any beneficiary) harmless from any
or all of such taxes or penalties.

Except as otherwise provided herein, your Employment Agreement shall continue in
full force and effect in accordance with its terms.

 

C-3